     Case 2:19-cv-05729-DLR-MTM Document 47 Filed 10/12/20 Page 1 of 8




 1               Law Offices
        HINSHAW & CULBERTSON LLP
 2          2375 E. Camelback Rd.
                  Suite 750
 3            Phoenix, AZ 85016
                602-631-4400
 4              602-631-4404
          raoyama@hinshawlaw.com
 5         bdunn@hinshawlaw.com
 6 Randy J. Aoyama (020096)
   Bradley L. Dunn (028897)
 7 Attorneys for Defendant Shinn (Count IV only)
 8                             UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF ARIZONA
10 Cory Everett Lewis,                             )       No. CV-19-05349-JAT-DMF
                                                   )
11                Plaintiff,                       )   DEFENDANT SHINN’S ANSWER
                                                   )     TO PLAINTIFF’S SECOND
12 v.                                              )      AMENDED COMPLAINT
                                                   )
13 Charles L. Ryan, et al.,                        )
                                                   )
14                Defendants.                      )
                                                   )
15
16         Defendants Shinn (“Defendant”), for his answer and affirmative defenses to
17 Plaintiff’s Second Amended Complaint, admits, denies and states as follows:
18                                    A. JURISDICTION
19         1.     In answering Section A, Paragraph 1 of Plaintiff’s Second Amended
20 Complaint, Defendant admits that the Court has jurisdiction over Plaintiff’s 42 U.S.C.
21 §1983 claims but denies any remaining jurisdictional allegations in the Second Amended
22 Complaint.
23         2.     In answering Section A, Paragraph 2 of Plaintiff’s Second Amended
24 Complaint, Defendant admits that Plaintiff is currently housed at the Arizona State Prison
25 Complex (“ASPC”) - Eyman Complex – SMU I in Florence, Arizona. Defendant denies
26

                                                                                 2889\306782286.v1
     Case 2:19-cv-05729-DLR-MTM Document 47 Filed 10/12/20 Page 2 of 8




 1 that he violated Plaintiff’s constitutional, statutory, or any other legal rights anywhere or
 2 at any time.
 3                                      B. DEFENDANTS
 4         In answering Section B, paragraphs 1-5 of Plaintiff’s Second Amended Complaint,
 5 Defendant admits only that he is currently the Director of the Arizona Department of
 6 Corrections (“ADC”). Defendant is without sufficient information and/or knowledge to
 7 form a belief as to the truthfulness of any assertions and allegations contained therein
 8 and, therefore, denies the same.
 9                                 C. PREVIOUS LAWSUITS
10         In answering Section C, Paragraph 1 and 2 of Plaintiff’s Second Amended
11 Complaint, Defendant is without sufficient information and/or knowledge to form a belief
12 as to the truthfulness of any assertions and allegations contained therein and, therefore,
13 denies the same.
14
                                      D. CAUSE OF ACTION
15                                          COUNT I
16         In response to the allegations contained in Count I of Plaintiff’s Second Amended
17 Complaint, Defendant states that he is separately represented for Count I, so he re-asserts
18 the previous responses, and joins in any further responses, to Plaintiff’s allegations in
19 Count I.
20                                          COUNT II
21         In response to the allegations contained in Count II of Plaintiff’s Second Amended
22 Complaint, Defendant states that he is separately represented for Count II, so he re-
23 asserts the previous responses, and joins in any further responses, to Plaintiff’s
24 allegations in Count II.
25
26

                                                 2
                                                                                   2889\306782286.v1
     Case 2:19-cv-05729-DLR-MTM Document 47 Filed 10/12/20 Page 3 of 8




 1                                          COUNT III
 2         In response to the allegations contained in Count III of Plaintiff’s Second

 3 Amended Complaint, Defendant states that he is separately represented for Count III, so
 4 he re-asserts the previous responses, and joins in any further responses, to Plaintiff’s
 5 allegations in Count III.
 6                                          COUNT IV
 7         1.      In answering Count IV, Paragraph 1 of Plaintiff’s Second Amended

 8 Complaint, Defendant denies that he violated any of Plaintiff’s constitutional or other
 9 federal civil rights including, but not limited to, any rights under the Eighth Amendment.
10         2.      In answering Count IV, Paragraph 2 of Plaintiff’s Second Amended

11 Complaint, Defendant denies that he deprived Plaintiff of basic necessities.
12         3.      In answering Count IV, Paragraph 3 of Plaintiff’s Second Amended

13 Complaint’s unnumbered paragraphs, Defendant states that to the extent that the
14 paragraphs contain opinions or conclusions of law, no response is required. To the extent
15 that responses are required, Defendant denies all of the material allegations therein that
16 are directed toward him. Defendant specifically denies that he violated any of Plaintiff’s
17 constitutional or other federal civil rights including, but not limited to, any rights under
18 the Eighth Amendment. Defendant further asserts that all menus designed for the ADC
19 outline nutritionally adequate meals pursuant to the specifications, directives and
20 guidelines of the ADC. Defendant denies any factual allegation not specifically admitted.
21         4.      In answering Count IV, Paragraph 4 of Plaintiff’s Second Amended

22 Complaint, Defendant denies all of the material allegations therein and specifically denies
23 that he caused Plaintiff to suffer any injuries.
24         5.      In answering Count IV, Paragraph 5 of Plaintiff’s Second Amended

25 Complaint, Defendant denies that Plaintiff completely and properly exhausted available
26 administrative remedies.

                                                  3
                                                                                  2889\306782286.v1
     Case 2:19-cv-05729-DLR-MTM Document 47 Filed 10/12/20 Page 4 of 8




 1                                 REQUEST FOR RELIEF
 2         Defendant denies that Plaintiff is entitled to the relief requested in Section E of
 3 Plaintiff’s Second Amended Complaint.
 4                                    GENERAL DENIAL
 5         Defendant denies each and every allegation of Plaintiff’s Second Amended
 6 Complaint not specifically admitted or otherwise pled to herein.
 7                               AFFIRMATIVE DEFENSES
 8         Defendant has undertaken, in good faith, to list all of the defenses that he may
 9 have with respect to Plaintiff’s claims as described in the Second Amended Complaint.
10 Defendant reserves the right to reevaluate, restate and/or delete defenses and/or to assert
11 additional defenses as further information and documentation is obtained. Further, by
12 characterizing the following as defenses Defendant does not admit that he bears the
13 burden of proof on any of the issues raised by such defenses.
14         Further, as Defendant is separately represented for Counts I – III, he re-asserts the
15 previous affirmative defenses, and joins in any further affirmative defenses to Plaintiff’s
16 Second Amended Complaint.
17         Subject to and without waiving the foregoing limitations and reservations,
18 Defendant identifies the following defenses upon which he may rely in this action:
19         1.     Defendant denies that he violated any of Plaintiff’s rights pursuant to the
20 U.S. Constitution, the Eighth Amendment, the Fourteenth Amendment, any federal
21 statute, the Arizona Constitution, any ADC rules or regulation or any Arizona State laws.
22         2.     Plaintiff’s Second Amended Complaint fails to state a claim upon which
23 relief can be granted under Rules 12(b)(6) and 12(c) of the Federal Rules of Civil
24 Procedure.
25         3.     Plaintiff’s claims is barred for failure to exhaust administrative remedies as
26 required by law. This will be developed during discovery.

                                                 4
                                                                                   2889\306782286.v1
     Case 2:19-cv-05729-DLR-MTM Document 47 Filed 10/12/20 Page 5 of 8




 1           4.    Plaintiff lacks standing because he has suffered no actual or concrete injury
 2 as a result of the conduct alleged in Count IV of the Second Amended Complaint.
 3           5.    Plaintiff’s claimed injuries and damages are the result of Plaintiff’s own
 4 conduct and not the conduct of Defendant.
 5           6.    Plaintiff’s damages, if any, must be set off by the amount received from
 6 others.
 7           7.    Plaintiff’s claims are barred by the applicable statutes of limitation.
 8           8.    Plaintiff’s claims are barred by the doctrine of laches.
 9           9.    All of the causes of action alleged in the Second Amended Complaint are
10 barred by the doctrine of estoppel.
11           10.   Plaintiff has waived any and all claims, rights, and demands that Plaintiff
12 had or may have against Defendant, and any claims asserted by Plaintiff herein are
13 subject to that waiver.
14           11.   In the event Plaintiff has incurred compensable damages, which Defendant
15 denies, such damages should be reduced to the extent Plaintiff’s alleged damages, if any,
16 are the result of his failure to mitigate damages.
17           12.   If Plaintiff suffered or sustained any loss, injury, damage, or detriment, the
18 same was directly and proximately caused and contributed to by the breach conduct, acts,
19 omissions,      activities,   carelessness,   recklessness,   negligence,   and/or     intentional
20 misconduct or intervening acts of Plaintiff or others, and not by Defendant.
21           13.   Defendant did not subjectively know of and consciously disregard a
22 significant and unreasonable risk of harm to Plaintiff, causing injury to Plaintiff.
23           14.   Defendant denies that he failed to perform any duty required by law.
24           15.   Defendant did not fail to provide Plaintiff with basic necessities.
25           16.   Defendant did not expose Plaintiff to cruel and unusual punishment.
26

                                                    5
                                                                                        2889\306782286.v1
     Case 2:19-cv-05729-DLR-MTM Document 47 Filed 10/12/20 Page 6 of 8




 1          17.   Defendant asserts and invokes 42 U.S.C. §1997(e)(a)-(h) to the extent
 2 applicable.
 3          18.   Defendant asserts and invokes 28 U.S.C. §1915(g) to the extent applicable.
 4          19.   Plaintiff has failed to state a proper claim under 42 U.S.C § 1983 against as
 5 Defendant, including his failure to identify the deprivation of any valid right secured by
 6 the Constitution or laws of the United States.
 7          20.   Plaintiff has failed to state a proper claim under 42 U.S.C § 1983 as against
 8 Defendant, including his failure to identify that any deprivation of rights was caused by a
 9 person acting under the color of state law.
10          21.   Plaintiff has failed to state a proper claim under 42 U.S.C § 1983 as against
11 Defendant, including his failure to identify any valid denial of humane conditions of
12 confinement.
13          22.   Plaintiff has failed to state a proper claim under 42 U.S.C § 1983 as against
14 Defendant, including his failure to identify any valid substantial risk of serious harm
15 which Defendant knew of and disregarded by failing to take reasonable measures to
16 abate.
17          23.   Plaintiff’s claims are barred pursuant to Monell v. Dep't of Soc. Servs. of
18 City of New York, 436 U.S. 658 (1978) because Plaintiff cannot show a policy, practice,
19 or custom that was the moving force behind an alleged violation or that Defendant
20 promulgated the same as supervisory officials.
21          24.   Plaintiff’s claims are barred because Defendant cannot be held liable for the
22 acts of others under a theory of respondeat superior. See Monell v. Dep't of Soc. Servs. of
23 City of New York, 436 U.S. 658 (1978).
24          25.   Alternatively, Defendant is entitled to all privileges and immunities
25 extended to governmental entities under federal and state law, including qualified
26 immunity.

                                                 6
                                                                                  2889\306782286.v1
     Case 2:19-cv-05729-DLR-MTM Document 47 Filed 10/12/20 Page 7 of 8




 1          26.    The claims contained in the Second Amended Complaint against Defendant
 2 are frivolous, malicious, fail to state a claim upon which the Court may grant relief and/or
 3 seek monetary relief from defendants who are immune from such relief and, therefore, is
 4 subject to dismissal pursuant to 28 U.S.C. §1997e(c)(1) and (2).
 5          27.    Any request for compensatory damages premised on mental and/or
 6 emotional injuries is barred by 42 U.S.C. §1997e(e).
 7          28.    Plaintiff is not entitled to punitive damages vis-à-vis Defendant because the
 8 alleged acts, omissions or failures to act by Defendant, which are specifically denied,
 9 were not undertaken based on an evil motive or intent or a reckless or callous disregard
10 for the Plaintiff’s constitutional rights.
11          29.    At all times pertinent to this action, Defendant acted in good faith and in
12 belief that his actions were in accordance with the United States Constitution, the laws of
13 the United States of America and the laws of Arizona.
14          30.    Defendant alleges that the claims asserted by Plaintiff may be barred by any
15 or all of the affirmative defenses contemplated by Rule 8(c) of the Federal Rules of Civil
16 Procedure. To the extent which Plaintiff’s claims may be barred by one or more of the
17 affirmative defenses not specifically cited above, which cannot be determined until there
18 has been further discovery, Defendant incorporates all such affirmative defenses set forth
19 in, or contemplated by, Rule 8(c).
20                                         CONCLUSION
21          WHEREFORE, having fully answered Plaintiff’s Second Amended Complaint,
22 Defendant requests the following relief:
23          1.     Dismissal of Plaintiff’s Second Amended Complaint, with prejudice and
24 that Plaintiff takes nothing thereby.
25          2.     Judgment in favor of Defendant against Plaintiff.
26

                                                 7
                                                                                   2889\306782286.v1
     Case 2:19-cv-05729-DLR-MTM Document 47 Filed 10/12/20 Page 8 of 8




 1         3.    An award of costs and reasonable attorney’s fees incurred, pursuant to 42
 2 U.S.C. § 1988.
 3         4.    Such other relief as the Court may deem just and proper.
 4         DATED this 12th day of October, 2020.
 5                                                 HINSHAW & CULBERTSON LLP
 6
 7                                                 /s/ Randy J. Aoyama
 8                                                 Bradley L. Dunn
                                                   Randy J. Aoyama
 9                                                 Bradley L. Dunn
                                                   Attorneys for Defendant Shinn (Count IV
10                                                 only)

11
12                             CERTIFICATE OF SERVICE

13        I certify that on the 12th day of October, 2020, I electronically transmitted the
   attached document to the Clerk’s Office using the CM/ECF System for filing and
14 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
15 Roger W. Hall
   Office of the Attorney General
16
   2005 N. Central Avenue
17 Phoenix, AZ 85004-1592
   Attorneys for Defendants Ryan, Shinn and
18 Scott
19 COPY mailed same date to:
20 Cory Everett Lewis #311282
   Florence AZ-Eyman-ASPC-SMU-I
21 SMU I Unit
   P.O. Box 4000
22 Florence, AZ 85132
   Plaintiff Pro Se
23
24 By /s/ Tammy Rivera
25
26

                                               8
                                                                                 2889\306782286.v1
